ORDER
PER CURIAM.
Reginald Holt, Defendant, appeals the judgment entered upon the jury verdict convicting him of one count of statutory rape in the first degree in violation of § 566.032, RSMo 1994, and one count of statutory sodomy in the first degree in violation of § 566.062, RSMo 1994. The trial court sentenced him to concurrent sentences of thirty years imprisonment on the statutory rape charge and thirty years imprisonment on the statutory sodomy charge.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion would serve no jurisprudential purpose and we affirm by summary order pursuant to Rule 30.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment.